I am unable to agree with the rule announced in the majority opinion. It fails to take into account the statutory rights given to a holder of warrants issued against a special improvement *Page 67 
district. The statute makes provision for collection of the assessments by the county treasurer, and then payment of the warrants from the fund thus obtained, and no other. The holder of such warrants has no right to bring an action upon them except under certain conditions named in § 6693, Rem. Comp. Stat. [P.C. § 6147], to-wit:
"If the county treasurer shall fail, neglect or refuse to pay said warrants issued under the provisions of this act, or to collect promptly any such warrants when due, the owner of such warrants may proceed in his own name to collect such assessments.. . ."
From this, it is plain that the county treasurer collects for and on behalf of the warrant holder, for he alone has the right to collect and sue, except that, in case of his delinquency, the holder of the warrant may then proceed.
Now suppose that, at the end of the first year when payment was due on these warrants, Berg had refused to pay, and the county treasurer had brought suit to compel payment, resulting in the court holding that the warrants were null and void. Could the holder of the warrants thereafter bring another suit to collect on the same warrants, or would not the first suit be binding upon him because the issue was litigated by the county treasurer who acted in his behalf? Indeed, who else could the treasurer be appearing for? If such an action would bar another suit by the warrant holder, then I take it that no difference arises in this case by reason of the fact that the property owner brought suit to restrain the collection rather than that the treasurer brought suit to enforce collection.
The three cases from this court cited in the majority opinion,Stallcup v. Tacoma, 13 Wn. 141, 42 P. 541; Savage v.Sternberg, 19 Wn. 679, 54 P. 611; and State ex rel. Reed v.Gormley, 40 Wn. 601, 82 P. 929, *Page 68 
were all cases in which a taxpayer brought suit to declare invalid certain bonds or warrants issued to persons having general claims against the city or county. It is said in the majority opinion that the right of a warrant holder to be made a party applies more forcibly in this character of an action than in those cases. To me, the distinction is obvious. In those cases, the city or county had issued the warrants or bonds in payment of certain liabilities. The owners of the warrants had a right of action and could sue directly upon them. The treasurer and the warrant holders were therefore opposing parties. Here, we have a situation where the duty imposed upon the treasurer is that of acting on behalf of the warrant holders. The situation is not much different from that of a trustee for bondholders. The duty of the trustee is to collect for the bond holders. If it fail or refuse to perform its duty, then the bond holder may bring suit in his own name. Reference is made in the majority opinion to two Federal cases which are cited as authority for the proposition that the warrant holders should be made parties. A perusal of both of those cases does not disclose whether the provision for the collection of the assessments was the same as it is under our statute, nor whether the warrant holder had no right to sue except upon default of the treasurer. In any event, the point here to be decided is not argued in either opinion and no citation of authority is given to support the bare rule announced.
The county treasurer having defended the suit brought by Berg, and his defense being on behalf of the warrant holder, the appellant is bound by it.
MAIN and TOLMAN, JJ., concur with ASKREN, J. *Page 69